Citation Nr: 9900286	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  94-16 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine


INTRODUCTION

The appellant had active service from February 1989 to 
December 1992.

This appeal is from a September 1993 rating decision of the 
Department of Veterans Affairs Cleveland, Ohio, Regional 
Office (RO), which denied service connection for headaches.  
The matter is now under the original jurisdiction of the 
Nashville, Tennessee, RO.

In February 1996, the Board of Veterans Appeals (Board) 
remanded this case to the Nashville RO for further 
development of the claim.  The RO readjudicated the claim in 
May 1996, issued a supplemental statement of the case (SSOC), 
and provided the appellant a copy of the rating decision.  

In April 1994, a hearing was held before a Member of the 
Board at the RO.  That Board Member is no longer with the 
Board, and the veteran was offered the opportunity to have 
another hearing before a Board Member.  He did not respond 
within the time limit given, and it is not necessary to 
schedule another hearing.

In January 1997, the RO, apparently on its own initiative, 
adjudicated and disallowed entitlement to service connection 
for headaches and for a nervous condition due to undiagnosed 
illness.  The rating decision stated that the RO previously 
considered claims for service connection for undiagnosed 
illness due to service in Southwest Asia.  There is no 
indication in the claims folder that the RO previously 
considered any claims on that basis, or that the appellant 
ever made such claims.  The appellant did not file a notice 
of disagreement (NOD) with the January 1997 decision, nor did 
he file an NOD or substantive appeal in response to a June 
1997 SSOC on the same issues.

There is no indication that the RO informed the appellant of 
the January 1997 decision with a notice that included his 
appellate rights, see 38 C.F.R. §§ 3.103, 19.25 (1998), so 
that the time to appeal could begin to run.  See 38 C.F.R. 
§ 20.302(a) (1998).  The January 1997 SSOC was apparently the 
first notice of the disallowances of service connection for 
undiagnosed illness, and it contained no notice of appellate 
rights.

The matter of service connection for certain undiagnosed 
illnesses is not in appellate status, and the Board will not 
unertake appellate review.  38 C.F.R. § 20.200 (1998).  These 
matters are referred to the RO for issue of proper notice of 
the adverse adjudication.


REMAND

In hearing testimony in April 1994, the appellant stated both 
that he had never been treated exclusively for headaches 
(transcript at 14) and that he had seen someone at a Veterans 
Administration [sic] hospital for his problems within six 
months of separation from service.  Transcript at 15.  He did 
not say where he was treated.

VA has constructive notice of its own records in a 
determination of entitlement to benefits.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).  In light of the rule in Bell, and 
the ambiguity of the appellants testimony, the RO should 
seek clarification from the appellant as to where he received 
VA medical treatment within six months of discharge and 
request all available records from any VA medical facility at 
which he was treated during the first year after service.

Accordingly, the case is REMANDED for the following action:

1.  Request that the appellant identify 
any VA medical facility at which he was 
treated during the first year after 
separation from service.  If the 
appellant does not respond, request all 
available treatment records from December 
1992 through 1993 from any VA medical 
facility in the area at which the 
appellant might have received treatment 
during the first post-service year.  
Associate any information obtained with 
the claims folder.

2.  If additional evidence is obtained, 
readjudicate the claim for service 
connection for headaches, and, if the 
claim remains denied, provide the 
appellant and his representative a 
supplemental statement of the case and 
afford them an appropriate amount of time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The appellant 
and his representative are free to furnish additional 
evidence and argument to the RO while the case is in remand 
status.  Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose 
of this REMAND is to obtain additional information and to 
afford due process.  No inference should be drawn regarding 
the final disposition of the claim because of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
